                                                                          FILED IN OP N ·COURT
                                                                          ·DATEf.      l        ~     -<g·

                                             IN THE          DEPUTY
                                  UNITED STATES DISTRICT COURT
                                            FOR THE
                                   WESTERN DISTRICT OF VIRGINIA
                                       DANVILLE DIVISION

UNITED STATES OF AMERICA                           )
                         I   '
                                                   )       Criminal No.   t-f: /'I tfl IJ7rrJ Z> {p
                                                   )
                                                   )       In Violation of:
                v..                               )
STEVIE JERMAINE JOHNSON, JR.                       )               18 U.S.C. § 1962(d)
      alk/a "Stevie"                               )               18 u.s.c. § 1963
                                                   )
                                                   )       INFORMATION


                                              COUNT ONE
                                          Racketeering Conspiracy

        The United States Attorney charges that:

                                                Introduction

        1.      The Rollin 60s Neighborhood "Crips" street gang was formed in the late 1960s in

Los Angeles, California.         The Crips street gang is comprised of individual units, or "sets,"i each

identified or affiliated with a certain geographic area.

        2.      The ROLLIN 60s Crips ("ROLLIN 60s") is a set of the Crips street gang and their

associates which have operated in the Western District of Virginia, primarily Danville, Virginia,

since at least sometime in or about 2015.

             a. In addition to their violent criminal activity, the ROLLIN 60s derive

                income from drug distribution and sales of firearms and stolen property.

             b. The ROLLIN 60s are typically associated with an area in the City of

                Danville known as the "8" or "800." They work to control and maintain

                this area against other gangs.


                                                       1
USAO 2018R00306
                c. The ROLLIN 60s commonly utilize a variety of unifying marks, manners,

                   and identifiers, including "g;ang signs," which refer to hand gestures that

                   'are specific to the gang organizations.     The ROLLIN 60s use certain

                   phrases, lingo, and writing styles to promote and facilitate their gang and

                   to show disrespect to others.

                d. The ROLLIN 60s operate under a loose leadership structure, with the head

                   of the gang called "BKig Homie." "BK" stands for "Bloods Killer."

                e. The ROLLIN 60s function according to a set of rules~ sometimes

                   contained in "books of knowledge." The books of knowledge can describe

                   such things as the leadership structur.e, gang history, and general rules.

                f. The ROLLIN 60s frequently possess firearms, which they show

                   themselves brandishing in publicly available videos and photographs in
                                         I

                   order to promote the gang's violent and intimidating image. The ROLLIN

                   60s also use social media as a recruitment tool.

           3.      At ali times relevant to this Information the ROLLIN 60s and its associates, in the

    Western District of Virginia and elsewhere, engaged in criminal activity, including but not

    limited to: acts involving murder, assault, obstruction of justice, drug trafficking, and conspiracy
/


    to collimit those crimes.

                                       The Racketeering Enterprise

           4.      At all times relevant to this Information, defendant STEVIE JERMAINE

    JOHNSON, JR., MARCUS JAY DAVIS, KEVIN LAMONT TRENT, JR., KANAS

    LAMONT'E TRENT, DESHAUN LAMAR TRENT, PHILLIP DAEKWON MILES, SHABBA

    LARUN CHANDLER, MATTHEW CEASAR FERGUSON, ASHLEY TIANA ROSS,
                                                   ~




                                                       2
    USAO 2018R00306
        LAQUANTE TARVARES ADAMS, JAQUAN LAMONT TRENT, and others known and                                     /

        unknown, were members and associates of a criminal organization, the ROLLIN 60s Crips street
/

        gang, which was engaged in, among other things, acts involving murder, assault, and the

        trafficking of controlled substances, within the Western District of Virginia and els~where.

               5.       The ROLLIN 60s, including its leadership, membership, and associates,

        constituted an "enterprise," as defined by Title 18, United States Code, Section 1961(4), that is, a
                                                       1



                    I                                                                                      !
        group of individuals associated in fact. The enterprise constituted an ongoing organization whose

        members functioned as a continuing unit for a common purpose of achieving the objectives of

        the enterprise. This enterprise was engaged in, and its activities affected, interstate and foreign

        commerce.

                                            Purposes of the Enterprise

               6.       The purposes of the enterprise included· promoting and enhancing the enterprise

    ~   and its reputation through, among other things, committing acts of violence, including acts

        involving murder and assault; enriching its members and associates through among other things,

        trafficking in controlled substances and committing acts of violence; prolonging the activities of

        the enterprise by providing assistance to members of the enterprise who committed crimes for

        and on behalf of the enterprise; and by thwarting efforts of law enforcement to apprehend

        enterprise members.   1




                                       Manner and Means of the Enterprise

               7.       Among the manner and means by which the members and their associates

        conducted and participated in the conduct of the affairs of the enterprise were the following:

                        a.     Members engaged in shootings and acts involving murder;




                                                           3
        USAO 2018R00306
               b.      Members of the enterprise and their associates obstructed justice by ··

                       destroying and hiding evidence and fireatms and through witness

                       tampering.

               c.      Members of the enterprise and their associates distributed controlled

                       substances, and used the proceeds of those drug transactions to benefit

                       gang members and to help finance their enterprise

                             Role of the Defendants and Co-Conspirators

       8.              The roles of the   de~endants   and co-conspirators included, but were not

limited to, the following:

               a.      MARCUS JAY DAVIS, a/k/a "Sticcs" was a member of the ROLLIN 60s,

and was, for a time, the leader of the enterprise who recruited, directed, and guided other

members of the enterprise in carrying out certain unlawful and other activities in furtherance of

conducting the enterprise's affairs. His rank was a "BKig Homie," which placed him at the top of

the racketeering enterprise hierarchy in Danville at times relevant       ~o   this First Superseding

Indictment.

               b.      KEVIN LAMONT TRENT, JR., a/k/a "Bad Ass" "Gates" or "SixOwe,"

was a member of the ROLLIN 60s.

               c.      KANAS LAMONT'E TRENT, a/k/a "LA" was a member of the ROLLIN

60s.
                                                          \

               d.      DESHAUN.LAMAR TRENT, a/k/a "DaDa" or "Six" was a member of

the ROLLIN 60s.

               e.      PHILLIP DAEKWON MILES, a/k/a "R" or "Sammy" was a member of

the ROLLIN 60s.

                                                 4
USAO 2018R00306
              f.     SHABBA LARUN CHANDLER, alk/a "Trill" was a member of the

ROLLIN 60s.

              g.     MATTHEW CEASAR FERGUSON, a/k/a "MC" was a member of tl).e

ROLLIN 60s.

              h.     ASHLEY TIANA ROSS, a/k/a "First Lady" was a member and associate

of the ROLLIN 60s.

              1.     LAQUANTE TARVERES ADAMS, a/k/a-"Spazz" was a member of the

ROLLIN 60s.

            ' J.     JAQUAN LAMONT TRENT, a/k/a "Hatch" was a member and associate

ofthe ROLLIN 60s.

              k.     STEVIE JERMAINE JOHNSON, JR., a/k/a "Stevie" was a member of the

ROLLIN 60s.

                               The Racketeering Conspiracy

       9.     From m or about sometime in 2015, the exact date being unknown, and

continuing through the date of this Information, in the Western District of Yirginia and

elsewhere, the defendant STEVIE JERMAINE JOHNSON, JR., MARCUS JAY DAVIS,

KEVIN LAMONT TRENT, JR., KANAS LAMONT'E TRENT, DESHAUN LAMAR TRENT,

PHILLIP DAEKWON MILES, SHABBA LARUN CHANDLER, MATTHEW CEASAR

FERGUSON, ASHLEY TIANA ROSS, LAQUANTE TARVARES ADAMS, and JAQUAN

LAMONT TRENT, together with each other and other persons known and unknown, being

persons employed by and associated with the ROLLIN 60s, an enterprise which was engaged in,

and the activities of which affected, interstate and foreign commerce, knowingly and

intentionally did combine, conspire, confederate and agree with each other, and with persons

                                             5
USAO 2018R00306
known and unknown, to violate Title 18, United States Code, Section 1962(c), that is, to conduct

and participate, directly and indirectly, in the conduct of the affairs of the enterprise through a

pattern of racketeering activity, as that term is defined by Title 18, United States Code, Sections

1961(1) and 1961(5), consisting of multiple acts involving:

                a.      Murder, chargeable under Virginia Code, Section 18.2-32, 18.2-22,

                        18.2-26 and 18.2-18 and the common law ofVirginia;

multiple acts indictable under:

                b.      18 U.S.C. § 1512 (Tampering with a witness, victim, or an informant);

                c.      18 U.S.C. § 1503 (Obstruction of justice);

multiple offenses involving:
I

                d.      Trafficking in controlled substances in violation of 21 U.S.C. §§ 841 and

846.

        10.     It was further part of the conspiracy that STEVIE JERMAINE JOHNSON, JR.

agreed that a conspirator would commit at least two acts of racketeering activity in the conduct of

the affairs of the enterprise.

                                            Overt Acts

        11.     In furtherance of the conspiracy and to achieve the objective thereof, STEVIE

JERMAINE JOHNSON, JR., and others known and unknown, performed and caused to be

performed a number of overt acts in the Western District of Virginia and elsewhere. The overt
                                                           '
acts performed by the conspirators included, but are not limited to:


                 a.     On or about August 20, 2016, STEVIE JERMAINE JOHNSON, JR.,
                        and others known and unknown, murdered Christopher Lamont Motley
                        and shot at and attempted to murder Justion Wilson in the Southwyck
                        Apartment complex in Danville, Virginia.


                                                 6
USAO 2018R00306
                b.     On or between 2016 through October 30, 2016, STEVIE JERMAINE
                       JOHNSON, JR. and others known and unknown, trafficked in controlled
                       substances throughout the Danville, Virginia area.


                       NOTICE OF SPECIAL SENTENCING FACTORS

          12.   On or about August 20, 2016, in the Western District of Virginia, STEVIE

JERMAINE JOHNSON, JR., and others known and unknown, did willfully, deliberately and

with premeditation, kill Christopher Lamont Motley, in violation of Virginia Code Sections

18.2-32 and 18.2-18.




         13.    All in violation of Title 18, United States' Code, Sections 1962(d) and 1963.




Dated:                                                n~ T· ~                                   t
                                                                                               b.tJJ6f,
                                                      THOMASiciJLLEN                       l~y y--
                                                      UNITED STATES ATTORNEY




                                                 7
USAO 2018R00306
